Citation Nr: 0027675	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period from September 19, 1990 through July 15, 1991.  

2.  Entitlement to an effective date prior to September 19, 
1990 for a grant of service connection for a psychiatric 
disorder, including PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
July 1971.  

This matter arises from rating actions of a regional office 
(RO) of the Department of Veterans Affairs (VA).  
Specifically, a December 1997 rating decision assigned a 100 
percent evaluation for PTSD, effective from July 16, 1991.  
In that rating decision, the RO also confirmed and continued 
the assignment of a 30 percent evaluation for PTSD for the 
period from September 19, 1990 through July 15, 1991.  
Additionally, the RO advised that service connection for PTSD 
could not be granted prior to September 19, 1990.  This 
appeal to the Board of Veterans' Appeals (Board) ensued.  

For reasons discussed below, the Board has determined that 
the latter issue listed on the title page will be addressed 
in a Remand following this decision.  


FINDING OF FACT

During the period September 19, 1990 through July 15, 1991, 
the veteran's service connected PTSD was productive of no 
more than definite social and industrial impairment.  


CONCLUSION OF LAW

During the period September 19, 1990 through July 15, 1991, a 
rating in excess of 30 percent for PTSD was not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the claim for an increased rating for 
PTSD from September 1990 to July 1991 is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A claim for service connection for a psychiatric disorder was 
received on September 19, 1990.

An April 8, 1991 letter from the RO advised the veteran that 
arrangements were being made for a medical examination.  The 
veteran subsequently reported for a VA psychiatric 
examination, which was performed on April 30, 1991.  

On VA psychiatric examination on April 30, 1991, the veteran 
noted that he had been involved in sales from July 1990 to 
the present.  He indicated that he had lost two months from 
work in the past twelve months.  He stated that he had 
nightmares and flashbacks of Vietnam combat experiences.  He 
related that he had served as a helicopter door gunner and 
flew rescue and supply missions.  He recounted that he had to 
retrieve wounded and mutilated servicemen.  He stated that he 
witnessed children injured and killed by cross fire and by 
mines and booby traps.  He indicated that he had problems 
with concentration; that he avoided social contact; and that 
he had left many jobs because of restlessness.  He remarked 
that he was currently a real estate broker and that he became 
irritable with customers.  On mental status examination, he 
was found to be tense and anxious.  Mood was depressed.  
Affect was normal.  Memory was intact.  There was no thought 
disorder.  Insight was poor.  Judgment was adequate.  The 
diagnosis was chronic PTSD.  

The RO entered a decision in May 1991 granting service 
connection for PTSD, effective September 19, 1990, and 
assigning a 30 percent rating.  A letter notifying the 
veteran of the RO's determination is not contained in the 
claims folder.  

A statement requesting an increase in the evaluation assigned 
for PTSD was received from the veteran on July 16, 1991.  

The question of an increased rating for PTSD on and after 
July 16, 1991 is not before the Board because of the 100 
percent rating assigned by the RO for PTSD effective July 16, 
1991.  Since this is the case, the issue of entitlement to an 
increased rating for the period from September 1990 to July 
1991 must be considered under the rating criteria effective 
prior to November 7, 1996.  See VAOPGCPREC 03-200 (April 10, 
2000).  

A 30 percent rating was provided for PTSD during the 
pertinent period when it was productive of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms had to result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  To warrant a 50 percent 
rating, the ability to establish or maintain effective or 
favorable relationships with people had to be considerably 
impaired.  By reason of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels had to be so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision under 38 U.S.C.A. § 7104(d) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as, "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is, "more than moderate but 
less than rather large."  VAOGCPREC 9-93 (November 9, 1993).  
The Board is bound by this interpretation of the term 
"definite".  38 U.S.C.A. § 7104(c).  With this 
consideration in mind, the Board will address the merits of 
the issue of an increased rating for the veteran's PTSD under 
the criteria for rating mental disorders in effect prior to 
November 7, 1996.  

On the VA examination in April 1991, the veteran was tense, 
anxious and depressed.  However, his affect was normal, his 
memory was intact, and his judgment was adequate.  Further, 
he was then employed in sales as a real estate broker and 
reported that he lost only two months from work during the 
previous twelve months.  This means that over the previous 
twelve months, he managed to be gainfully employed over 80 
percent of the time.  Considering the clinical findings on 
examination in conjunction with the recorded clinical data, 
the Board finds that, during the period of September 1990 to 
July 1991, the service connected PTSD was not productive of 
more than definite social and industrial impairment.  A 
rating in excess of 30 percent for PTSD during this period is 
not warranted.  


ORDER

Entitlement to assignment of a rating in excess of 30 percent 
for PTSD for the period September 19, 1990 through July 15, 
1991 is denied.  


REMAND

An original claim for service connection for a psychiatric 
disorder was received on August 11, 1972.  

A VA examination in connection with the claim for service 
connection for a psychiatric disorder was scheduled for 
October 1972.  The veteran did not report for the scheduled 
examination.  

By letter dated November 15, 1972, the RO informed the 
veteran that his claim for service connection had been denied 
because he had failed to report for the scheduled 
examination.  The letter advised that no further action would 
be taken unless the veteran informed the RO of his 
willingness to report for an examination by signing a 
statement which was included in the letter.  Further, the 
letter informed that upon receipt of notification from the 
veteran, an examination would be rescheduled and the claim 
would be reconsidered upon completion of the examination.  

In a statement dated in January 1997, the veteran requested 
retroactive consideration of PTSD benefits to 1972.  He 
claimed that he had appeared for an appointment at a VA 
medical center during the period from July 1971 to February 
1972.  In a statement dated in August 1997, the veteran 
reported that he had put in a claim for compensation in 1971 
and that he had been to an appointment with a VA physician 
during 1971.  

A statement dated in July 1998 was received from the 
veteran's mother.  She recalled that the veteran had gone to 
a VA hospital during 1972.  

The Board notes that the RO's notice letter, dated November 
15, 1972, informed the veteran that he had failed to report 
for an examination scheduled by VA in connection with the 
original claim for service connection for a psychiatric 
disorder.  The denial letter provided the veteran with a form 
by which he might express his willingness to appear for an 
examination.  In effect, the denial letter served as notice 
that RO had requested evidence, which was to be obtained by 
means of the scheduled examination.  Where evidence is 
requested in connection with the original claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158(a).  
The same regulation was in effect during the period from 
November 15, 1972 to November 15, 1973.  

There is no documentation in the claims folder that the 
veteran responded to the RO's November 15, 1972 notice letter 
within the one year prescribed period.  However, in 
statements provided by the veteran in recent years, he 
appears to be contending that he reported for the scheduled 
examination.  Based on those statements, the Board construes 
that the veteran is asserting that he did not abandon the 
1972 claim.  

The RO has not addressed the abandonment question in 
connection with the current appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
specifically state where he received VA 
treatment for a psychiatric disorder, if 
at all, during calendar years 1971, 1972 
and 1973.  If he responds to this 
inquiry, the RO should attempt to verify 
such treatment and to obtain complete VA 
medical records reflecting such 
treatment.  

2.  Thereafter, the RO should formally 
adjudicate the issue of entitlement to an 
effective date prior to September 19, 
1990, for a grant of service connection 
for a psychiatric disorder, including 
PTSD.  The RO's decision should provide 
pertinent laws and regulations and 
discuss the matter of whether or not the 
original claim for service connection for 
a psychiatric disorder in 1972 was 
abandoned.  

3.  After the development requested has 
been completed, if the decision remains 
adverse to the appellant on the remanded 
issue, the RO should issue a statement of 
the case and he and his representative 
should be afforded a reasonable time to 
respond thereto.  The statement of the 
case should provide pertinent laws and 
regulations with respect to effective 
dates as to grants of service connection 
and with respect to abandonment of 
claims.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to procure clarifying data and ensure due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



